ORDER
PER CURIAM.
On consideration of appellee’s petition for rehearing or rehearing en banc, the opposition thereto, and appellant’s petition for rehearing en banc, it is
ORDERED by the merits division* that appellee’s petition for rehearing is denied; and it appearing that the judges of this court have voted to grant appellee’s petition for rehearing en banc, it is
FURTHER ORDERED that appellee’s petition for rehearing en banc is granted without argument with an opinion to follow; and it further appearing that the judges of this court have voted to deny appellant’s petition for rehearing en banc, it is
FURTHER ORDERED that appellant’s petition for rehearing en banc is denied.